Title: Gabriel de Sartine to the Commissioners, 14 November 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles le 14 9bre 1778
      
      J’ai mis Sous les yeux de Roy, Messieurs, les Raisons qui pouvoient determiner Sa Majesté à accorder la Liberté au Sujets des Etats Unis prissoniers en France; mais elle à pensé Sagement que cette Faveur ne devoit être acordée qu’à ceux qui ont été pris Sur des Batimens americains et forcés de servir contre leur patrie. En Consequence, Messieurs il Seroit nécéssaire que vous prissiez la Peine, d’en faire former un Etat certifié par vous, que vous voudres bien m’addresser afin qu’il n’y ait en effet que les bons et fideles Sujets des Etats Unis qui jouissent de la Grace que sa Majesté veut bien leur accorder. J’ai l’honneur d’etre avec la Consideration la plus distinguee, Messieurs, Votre tres humble et tres obeissant Serviteur
      
       De Sartine
      
     